
	
		II
		Calendar No. 1
		112th CONGRESS
		1st Session
		S. 162
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			January 26, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To cut $500,000,000,000 in spending in fiscal year
		  2011.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cut Federal Spending Act of
			 2011.
		2.Legislative
			 Branch
			(a)In
			 generalAmounts made available for fiscal year 2011 for the
			 legislative branch are reduced by $1,283,000,000.
			(b)Government
			 Printing OfficeThe Government Printing Office is defunded
			 effective on the date of enactment of this Act.
			3.Judicial
			 BranchAmounts made available
			 to the judicial branch for fiscal year 2011 are reduced on a pro rata basis by
			 the amount required to bring total reduction to $2,434,000,000.
		4.Agriculture
			(a)In
			 generalIncluding reductions made by subsection (b), amounts made
			 available to the Department of Agriculture for fiscal year 2011 are reduced on
			 a pro rata basis by the amount required to bring total reduction to
			 $42,542,000,000.
			(b)Specific
			 reductions
				(1)DefundingThe
			 following agencies are defunded effective on the date of enactment of this
			 Act:
					(A)The Agriculture
			 Research Service.
					(B)The National
			 Institute of Food and Agriculture.
					(C)The Resources
			 Conservation Service.
					(D)The Foreign
			 Agricultural Service.
					(2)ReductionAmounts
			 made available to the Forest Service for fiscal year 2011 are reduced by
			 $1,178,000,000.
				5.Commerce
			(a)In
			 generalIncluding reductions made by subsection (b), amounts made
			 available to the Department of Commerce for fiscal year 2011 are reduced on a
			 pro rata basis by the amount required to bring total reduction to
			 $5,322,000,000.
			(b)ReductionAmounts
			 made available to the National Oceanic And Atmospheric Administration for
			 fiscal year 2011 are reduced by $857,000,000.
			6.Defense
			(a)Reduction
				(1)Military
			 personnelAmounts made available to military personnel for fiscal
			 year 2011 are reduced by $14,000,000,000.
				(2)ProcurementAmounts
			 made available for procurement for fiscal year 2011 are reduced by
			 $13,300,000,000.
				(3)Operations and
			 maintenanceAmounts made available to the Operations and
			 Maintenance for fiscal year 2011 are reduced by $22,430,000,000.
				(4)Research and
			 developmentAmounts made available to the Research and
			 Development for fiscal year 2011 are reduced by $8,000,000,000.
				(5)War
			 fundingAmounts made available to the War funding/Overseas
			 Contingency for fiscal year 2011 are reduced by $16,000,000,000.
				(b)TransfersTransfers
			 are as follows:
				(1)Transfer all
			 Department of Energy accounts to the Department of Defense (DOE capped at
			 $17,120,000,000).
				(2)Transfer the
			 United States Coast Guard accounts from the Department of Homeland Security to
			 the Department of Defense.
				7.EducationAll Department of Education programs are
			 defunded effective on the date of enactment of this Act, except for the Pell
			 grant program which shall be capped at $16,256,000,000.
		8.Energy
			(a)In
			 generalAmounts made
			 available to the Department of Energy for fiscal year 2011 are reduced by
			 $27,270,000,000.
			(b)TransferEffective on the date of enactment of this
			 Act, remaining funds and accounts for the Department of Energy are transferred
			 to the Department of Defense.
			9.Health and Human
			 Services
			(a)In
			 generalIncluding reductions made by subsection (b), amounts not
			 otherwise required by law made available to the Department of Health and Human
			 Services for fiscal year 2011 are reduced on a pro rata basis by the amount
			 required to bring total reduction to $26,510,000,000.
			(b)Specific
			 reductions
				(1)FDAAmounts
			 made available to the Food and Drug Administration for fiscal year 2011 are
			 reduced by $230,000,000.
				(2)Health Resources and Services
			 AdministrationAmounts made
			 available to the Health Resources and Services Administration for fiscal year
			 2011 are reduced by $1,410,000,000.
				(3)Indian Health ServiceAmounts made available to the Indian Health
			 Service for fiscal year 2011 are reduced by $650,000,000.
				(4)Center for Disease Control and
			 PreventionAmounts made
			 available to the Center for Disease Control and Prevention for fiscal year 2011
			 are reduced by $1,165,000,000.
				(5)NIHAmounts made available to the National
			 Institute of Health for fiscal year 2011 are reduced by $5,825,000,000.
				(6)Substance Abuse and Mental Health Service
			 AdministrationAmounts made
			 available to the Substance Abuse and Mental Health Service Administration for
			 fiscal year 2011 are reduced by $626,000,000.
				10.Homeland
			 Security
			(a)In
			 generalIncluding reductions made by subsection (b), amounts made
			 available to the Department of Homeland Security for fiscal year 2011 are
			 reduced on a pro rata basis by the amount required to bring total reduction to
			 $23,765,000,000.
			(b)Reductions
				(1)TransferThe
			 United States Coast Guard’s funds and accounts are transferred to the
			 Department of Defense.
				(2)ReductionAmounts made available to the
			 Transportation Security Administration for fiscal year 2011 are reduced by
			 $901,000,000.
				11.Housing and
			 Urban Development
			(a)DefundingExcept as provided in subsection (b), all
			 accounts and programs of the Department of Housing and Urban Development are
			 defunded effective on the date of enactment of this Act.
			(b)TransferEffective on the date of enactment of this
			 Act, Veteran housing programs administered by the Department of Housing and
			 Urban Development are transferred to Department of Veterans’ Affairs.
			12.Interior
			(a)In
			 generalIncluding reductions made by subsection (b), amounts made
			 available to the Department of Interior for fiscal year 2011 are reduced on a
			 pro rata basis by the amount required to bring total reduction to
			 $10,934,000,000.
			(b)Reductions
				(1)Land and
			 Mineral ManagementAmounts made available to the Land and Mineral
			 Management for fiscal year 2011 are reduced by $2,311,000,000.
				(2)Bureau of
			 ReclamationThe Bureau of Reclamation is defunded effective on
			 the date of enactment of this Act.
				(3)United States
			 Geological SurveyAmounts made available to the United States
			 Geological Survey for fiscal year 2011 are reduced by $198,000,000.
				(4)Park Service
			 ReductionAmounts made available to the national Park Service for
			 fiscal year 2011 are reduced by $849,000,000.
				(5)RepealAll
			 accounts and programs of the Bureau of Indian Affairs are defunded effective on
			 the date of enactment of this Act.
				13.Justice
			(a)In
			 generalIncluding reductions made by subsection (b), amounts made
			 available to the Department of Justice for fiscal year 2011 are reduced on a
			 pro rata basis by the amount required to bring total reduction to
			 $9,057,000,000.
			(b)RepealAll
			 accounts and programs of the Office of Justice Programs are defunded effective
			 on the date of enactment of this Act.
			14.Labor
			(a)In
			 generalExcept as provided in subsection (b), amounts made
			 available to the Department of Labor for fiscal year 2011 are reduced on a pro
			 rata basis by the amount required to bring total reduction to
			 $2,803,000,000.
			(b)ExemptionsThe
			 following are exempt from the reductions required by subsection (a):
				(1)The Occupational
			 Safety and Health Administration.
				(2)The Mine Safety
			 and Health Administration.
				(3)The Employment
			 and Training Administration (including all unemployment compensation).
				15.State
			(a)In
			 generalIncluding reductions made by subsection (b), amounts made
			 available to the Department of State for fiscal year 2011 are reduced on a pro
			 rata basis by the amount required to bring total reduction to
			 $20,321,000,000.
			(b)Specific
			 reductionsThe following agencies are defunded effective on the
			 date of enactment of this Act:
				(1)International
			 Organizations and Conferences.
				(2)International
			 Commissions.
				16.Transportation
			(a)In
			 generalIncluding reductions made by subsection (b), amounts made
			 available to the Department of Transportation for fiscal year 2011 are reduced
			 on a pro rata basis by the amount required to bring total reduction to
			 $42,810,000,000.
			(b)RepealEffective
			 on the date of enactment of this Act all Amtrak Federal subsidies are
			 terminated.
			17.Veterans'
			 AffairsThe Department of
			 Veterans’ Affairs shall not be subject to funding cuts in fiscal year
			 2011.
		18.Corps of
			 EngineersAmounts made
			 available to the Corps of Engineers for fiscal year 2011 are reduced on a pro
			 rata basis by the amount required to bring total reduction to
			 $1,854,000,000.
		19.Environmental
			 Protection AgencyAmounts made
			 available to the Environmental Protection Agency for fiscal year 2011 are
			 reduced on a pro rata basis by the amount required to bring total reduction to
			 $3,238,000,000.
		20.General
			 Services AdministrationAmounts made available to the General
			 Service Administration for fiscal year 2011 are reduced on a pro rata basis by
			 the amount required to bring total reduction to $1,936,000,000.
		21.National
			 Aeronautics and Space AdministrationAmounts made available to the National
			 Aeronautics and Space Administration for fiscal year 2011 are reduced on a pro
			 rata basis by the amount required to bring total reduction to
			 $4,488,000,000.
		22.National
			 Science FoundationAmounts
			 made available to the National Science Foundation for fiscal year 2011 are
			 reduced on a pro rata basis by the amount required to bring total reduction to
			 $4,723,000,000.
		23.Office of
			 Personnel ManagementAmounts
			 made available to the Office of Personnel Management for fiscal year 2011 are
			 reduced on a pro rata basis by the amount required to bring total reduction to
			 $9,070,000,000.
		24.Social Security
			 AdministrationThe Social
			 Security Administration shall not be subject to funding cuts in fiscal year
			 2011.
		25.Repeal of
			 Independent AgenciesThe
			 following agencies are defunded effective on the date of enactment of this
			 Act:
			(1)Affordable
			 Housing Program.
			(2)Commission on
			 Fine Arts.
			(3)Consumer Product
			 Safety Commission.
			(4)Corporation for
			 Public Broadcasting.
			(5)National
			 Endowment for the Arts.
			(6)National
			 Endowment for the Humanities.
			(7)State Justice
			 Institute.
			26.Federal
			 Communications CommissionAmounts made available to the Federal
			 Communication Commission for fiscal year 2011 are reduced on a pro rata basis
			 by the amount required to bring total reduction to $2,150,000,000.
		27.Miscellaneous
			 budget savingsThe following
			 programs shall be implemented or repealed in fiscal year 2011 with the savings
			 provided:
			(1)Collect
			 delinquent taxes from Federal Employees, $3,000,000,000.
			(2)Freeze Federal
			 Government employee pay, $2,000,000,000.
			(3)Reduce Federal
			 Government travel, $7,500,000,000.
			(4)Davis- Bacon is
			 repealed, $6,000,000,000.
			(5)Prohibit union
			 labor project agreements, $2,000,000,000.
			(6)The Troubled
			 Assets Relief Program is repealed, $4,481,000,000.
			(7)Unused Federal
			 assets shall be sold, $19,000,000,000.
			(8)Reduce Federal
			 vehicle budget, $600,000,000.
			
	
		January 26, 2011
		Read the second time and placed on the
		  calendar
	
